Title: To George Washington from Nathanael Greene, 24 September 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp Orange Town Sepr 24th 1780.
                        
                        Since I wrote last, Major Burnet has returned from Newark, and brings intelligence that the Enemy continue
                            their preparations for a very extensive embarkation, They are collecting their force on Long Island, while a number of
                            transports have fallen over down to the watering place, and are preparing for Sea. they have detached near five hundred of
                            the best men from the new levies in garrison at New York, Paulus Hook & Staten Island with
                            orders to join the main Army on Long Island near White Stone.
                        The Guards 57th and 80th Regts have been levied from near Fort Kniphausen by the Anspach Regiments and have
                            marched for New York to embark. Admiral Rodney has detached five Ships to join Admiral Arbuthnot off Block Island, the
                            remainder consisting of the Sandwich Alcide Terrible Triumph and Yarmouth remain at the watering place and have been
                            joined by the Rainbow & Romulus. They are repairing the Ships and taking in Stores with all possible expedition
                            and it is expected they will be ready for Sea by the 27th Inst.; they continue to empress men for their fleet.
                        The reports in the City of N. York are alternately that they are intended for Rhode Island and Virginia.
                        By the New York paper of the 22d Inst. which I have the pleasure to enclose for your Excellency’s perusal it
                            appears they have laid a general embargo on all Shipping; and have placed Lt Colonel Birch in the command of the City,
                            which I think indicates that but a small garrison is to be left. These accounts are generally confirmed by several
                            deserters from the Fleet and Army, the examination of one of which, I have enclosed.
                        I have transmitted the accounts to Congress as they have come to hand.
                        The enemy landed a small party at Niack this morning from one of their Ships and attempted to fire the
                            houses; I had detached a guard to that place last evening, which obliged them to retire immediately after having set fire
                            to the house of Major Smith, which was consumed. I am with great respect and esteem, Your Excellency’s Most Obedient
                            Humble Servant 
                        
                            Nath. Greene
                            M. General
                        
                     Enclosure
                                                
                            
                                Septr 24th 1780
                            
                            
                                John Millener of the 80th regt who deserted from it on the night of the 22d from Fort
                                Washington informs—that the guards, 80th, 82d, 76th, and some Heshian Corps, are to embark at New York to
                                morrow—either for Virginia or Rhode Island that the baggage of the guards went on board on Friday that of the 80th
                                Regt on thursday—but the baggage of the other corps he does not know when. That the transports lay he beleives in the
                                East River, and that the Anspach Regts were to releive the 80th at Fort Washington.
                        
                        
                    